Name: Commission Regulation (EC) No 29/2004 of 8 January 2004 adopting the specifications of the 2005 ad hoc module on reconciliation between work and family life provided for by Council Regulation (EC) No 577/98
 Type: Regulation
 Subject Matter: information technology and data processing;  social affairs;  personnel management and staff remuneration;  family
 Date Published: nan

 Avis juridique important|32004R0029Commission Regulation (EC) No 29/2004 of 8 January 2004 adopting the specifications of the 2005 ad hoc module on reconciliation between work and family life provided for by Council Regulation (EC) No 577/98 Official Journal L 005 , 09/01/2004 P. 0057 - 0060Commission Regulation (EC) No 29/2004of 8 January 2004adopting the specifications of the 2005 ad hoc module on reconciliation between work and family life provided for by Council Regulation (EC) No 577/98THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 577/98 of 9 March 1998 on the organisation of a labour force sample survey in the Community(1), and in particular Article 4(2) thereof,Whereas:(1) Commission Regulation (EC) No 246/2003(2) adopting the 2004 to 2006 programme of ad hoc modules to the labour force sample survey, includes an ad hoc module on reconciliation between work and family life.(2) In accordance with Article 4(2) of Regulation (EC) No 577/98 the detailed list of information to be collected in an ad hoc module must be drawn up at least 12 months before the beginning of the reference period for that module.(3) There is a need for a comprehensive and comparable set of data on reconciliation between work and family life, as referred to in the EU gender policy objectives on employment indicated in the 2003 Employment Guidelines with the specific guideline on "Gender equality" as adopted by the Council on 22 July 2003(3).(4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The detailed list of information to be collected in 2005 by the ad hoc module is set out in the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 8 January 2004.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 77, 14.3.1998, p. 3. Regulation as last amended by Regulation (EC) No 2257/2003 of the European Parliament and of the Council (OJ L 336, 23.12.2003, p. 6).(2) OJ L 34, 11.2.2003, p. 3.(3) OJ L 197, 5.8.2003, p. 13.ANNEXLABOUR FORCE SURVEYSpecifications of the 2005 ad hoc module on reconciliation between work and family life1. Member States and regions concerned: all.2. The variables will be coded as follows:>TABLE>